Title: To Thomas Jefferson from George Alexander Otis, 20 June 1820
From: Otis, George Alexander
To: Jefferson, Thomas


            
            Philadelphia 215. Market Street.
20 June 1820
          The translator of de Pradt; Europe for 1819. hopes it may find acceptance as an apology for addressing the revered author of the declaration of American Independence, & of the Notes on Virginia,  and the twice elected Chief Magistrate of the only free Nation on Earth.This Greatness already appreciated by Contemporaries, and destined to acquire  increase of Splendour with the lapse of Ages, certainly fills him with a certain awe; but as it is united with the reassuring attribute of patron of literature and domestic industry, the writer is encouraged to solicit the patronage of Mr Jefferson for the work in which he is now engaged, the translation of Botta. He is the more confident of excuse for this great liberty, as his friend General Brown, on returning from a visit to Monticello, assured him that Mr Jefferson was desirous that our literature Should receive such an addition. The first Volume of the work is now forwarded: which if it Should be so fortunate as to meet the approbation of the most distinguished of Americans, it cannot fail of success.One word of encouragement from such a former would be more precious to the writer than fame; and at the same time its pressage. That Heaven may prolong the days of a fellow citizen so justly venerated is the earnest prayer of his respectful humble ServantGeo. A. Otis.